Citation Nr: 0730386	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of the left upper extremity.  

2.  Entitlement to an evaluation in excess of 20 percent for 
hemiparesis of the left lower extremity.  


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from May 1986 to November 1990 
and from June 1993 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO proposed to reduce the rating for hemiparesis of the 
left lower extremity from 10 percent to noncompensable in 
December 1999.  In February 2000, the RO reduced the 
veteran's disability from 10 percent to noncompensable.  The 
veteran appealed the reduction.  In an August 2001 
memorandum, it was noted that the veteran would be afforded 
an additional VA examination and that the issue would be 
revisited.  In the January 2002 rating determination, the RO 
indicated that the 10 percent evaluation was continued and 
the rating sheet shows that the 10 percent disability 
evaluation had been in effect since the effective date of the 
grant of service connection.

In an August 2004 rating determination, the RO increased the 
evaluation for hemiparesis of the left upper and lower 
extremities from 10 percent each to 20 percent each.  


FINDINGS OF FACT

1.  Hemiparesis of the left upper extremity, the veteran's 
minor extremity, results in no more than moderate incomplete 
paralysis of the ulnar nerve.  

2.  Hemiparesis of the left lower extremity results in no 
more than moderate incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hemiparesis of the left upper extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4,124a, Diagnostic Codes 8513, 8516 
(2006).

2.  The criteria for an evaluation in excess of 20 percent 
for hemiparesis of the left lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4,124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The October 2001, December 2002, and October 2004 VCAA 
letters informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The letters did not 
explicitly tell him to submit all relevant evidence in his 
possession, but they did tell him to submit medical evidence 
in his possession, and to tell VA about relevant evidence or 
send the evidence itself.  He was thereby put on notice to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves disabilities that have been recognized 
as service connected.  The first three Dingess elements are 
thus substantiated; and the VCAA letters provided information 
on establishing a rating.  The veteran was provided with 
notice regarding an effective date in the June 2006 letter.  
There was a timing deficiency with this notice, but the 
timing deficiency was cured by readjudication of the claims 
after the letters were issued.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Left Upper and Lower Extremities

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating schedule provides the following guidance in 
determining the severity of neurologic disability:

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis. See nerve involved for 
diagnostic code number and rating. The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

With the exceptions noted, disability 
from the following diseases and their 
residuals may be rated from 10 to 100 
percent in proportion to the impairment 
of motor, sensory, or mental function.  
Consider especially psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, etc., referring to the 
appropriate bodily system of the 
schedule.  With partial loss of use of 
one or more extremities from neurological 
lesions, rate by comparison with the 
mild, moderate, severe, or complete 
paralysis of peripheral nerves.  
38 C.F.R. § 4.124a. 

The veteran's lower extremity disability has been rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides 
criteria for rating impairment of the sciatic nerve.  Under 
that code, a 10 percent evaluation is warranted for mild 
incomplete paralysis. A 20 percent rating requires moderate 
incomplete paralysis, and a 40 percent rating requires 
moderately severe incomplete paralysis of the sciatic nerve.  
The next higher evaluation of 60 percent requires severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis of the sciatic nerve, in which the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.  

The left upper extremity disability has been rated under the 
38 C.F.R. § 4.124a, Diagnostic Code 8516, which provides 
criteria for evaluating disability of the ulnar nerve.  
Complete paralysis, productive of the griffin claw deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences, loss of extension of ring and little 
fingers, cannot spread fingers (or reverse), cannot adduct 
thumb, flexion of wrist weakened, is evaluated as 50 percent 
disabling.  Incomplete paralysis that is severe is evaluated 
as 30 percent disabling; moderate, as 20 percent disabling; 
and mild, as 10 percent disabling.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

At a January 2001 VA examination, the veteran denied any 
problems.  He reported having no pain, fatigue, weakness, or 
functional loss.  He was not on any medication.  He had 
normal strength of the deltoids, biceps, triceps, wrist 
extensors, wrist flexors, iliopsoas, gluteal, hamstrings, 
quadriceps, foot dorsiflexors and foot plantar flexors.  He 
had full range of active and passive motion in the joints of 
the upper and lower extremities and normal sensation.  Deep 
tendon reflexes were +3 on the left with the exception of +4 
at the left ankle jerk.  There was no evidence of peripheral 
nerve or joint disturbance.  

At a June 2001 VA outpatient visit, the veteran was noted to 
have normal strength, range of motion, and sensation in his 
upper extremities.  The examiner expected that upper 
extremity activities would always be slower than the 
veteran's peer group.  At the time of a July 2001 outpatient 
visit, the veteran was noted to have 5/5 motor strength in 
all extremities with no sensory deficits.  

At an August 2001 VA examination, the veteran reported left-
sided weakness that fluctuated during the day.  He reported 
that his left hand was weak and that he had some 
incoordination.  

Physical examination revealed normal power, tone, and bulk in 
the deltoids, biceps, triceps, wrist extensors, wrist 
flexors, iliopsoas, hamstrings, quadriceps, gluteals, foot 
dorsiflexors, and foot plantar flexors, bilaterally.  He had 
good finger-nose-finger and heel-knee-shin movement.

Sensory examination revealed normal pinprick and light touch 
sensation, bilaterally.  He had no signs of atrophy and no 
signs of fasciculations.  He had well developed and well 
maintained muscle mass.  There was no sensory or motor 
impairment.  Fine motor control was normal.  His gait was 
normal and he was able to walk without evidence of favoring 
the leg or limping.  A diagnosis of mild intermittent 
weakness of the left side due to the trauma in 1977 with very 
mild deficits of little clinical significance was rendered.  

At a November 2001 VA examination, the veteran again reported 
left-sided weakness.  He stated that his coordination was not 
as good with his left hand.  His left side fatigued more 
easily.  He also reported that his left leg had less 
strength.  He denied any numbness or tingling or decreased 
sensation.  He had no flare-ups and did not use any 
medications.  

Physical examination revealed that left deltoid strength was 
5/5 as were the biceps, wrist extensors, and wrist flexors.  
There was no evidence of atrophy.  Iliopsoas was 5/5 and the 
hamstrings were 4/5.  The quadriceps and foot plantar flexors 
were 5/5, while the foot dorsiflexors were 4+/5.  Tone was 
slightly spastic on the left but bulk was normal.  The 
veteran had good finger-nose-finger and heel-knee-shin.  His 
gait was normal.  Deep tendon reflexes in the left biceps, 
triceps, brachioradialis, and knee were +3.  The ankle was 
+4.  Plantar response was upgoing.  The examiner indicated 
that the veteran had clear cut corticospinal tract findings 
causing left-sided hemiparesis, with involvement of the upper 
and lower extremities.  

At an April 2003 private examination, the veteran was found 
to have left trace pronator drift with trace weakness in the 
left wrist extensors and hand intrinsics.  There was no 
dystaxia in either upper extremity.  Tone, strength, and 
coordination were normal in the lower extremities.  Deep 
tendon reflexes were pathologically brisk in the left upper 
and lower extremity.  

On a June 2003 VA examniantion, the veteran complained of 
weakness in the left arm and leg.  He stated that he was 
unable to run.  He also reported dragging his foot at times.  
He noted that he could trip over his left foot.  He reported 
a decreased ability to carry heavy objects and stated that he 
was unable to use his left hand for driving.  He also noted 
poor coordination in the left hand and leg.  He denied any 
flare-ups but stated that his symptoms were constant.  He 
also denied any paresthesia or disesthesia.

Physical examination revealed that the veteran had 4/5 
strength in the deltoids, wrist extensors, iliopsoas, 
hamstrings, and foot dorsi flexors.  He had 4+/5 strength in 
the foot plantar flexors.  The veteran had 5/5 strength for 
the biceps, wrist flexors, and quadriceps.  He had positive 
pronator drift on the left.  Gait was normal.  Sensory 
examination was normal to pinprick, light touch, vibration, 
and position sense.  Deep tendon reflexes were 3+ in the left 
biceps, triceps, brachio radialis, knee, and ankle.  .  
Dystaxia was present with left finger-nose-finger and heel-
knee-shin.  The examiner indicated that the veteran had signs 
of mild to moderate left hemiparesis.  

At a November 2004 VA examination, the veteran complained of 
continued left upper and lower extremity weakness.  He 
reported that he was no longer able to be as physically 
active due to his left side.  

Physical examination revealed normal tone and bulk in the 
iliopsoas, hamstrings, quadriceps, gluteal, foot 
dorsiflexors, and plantar flexors.  The veteran had good 
finger-nose-finger and heel-knee-shin.  The examiner 
indicated that the veteran had signs of upper motor neuron 
and spinal cerebellar damage involving his left upper and 
lower extremity.  

Analysis

With regard to the veteran's left upper extremity, the he has 
been found to have no less than 4/5 tone, bulk and strength 
in all the upper extremity muscles at the time of each VA 
examination.  There have also been normal findings reported 
for pinprick, light touch, vibration, and position sense, 
indicating no objective evidence of sensory loss and on the 
most recent examination the veteran denied sensory loss.  

Repeated examinations have shown that there is no atrophy, 
loss of reflexes, or sensory loss.  Constant pain 
attributable to the neurologic disabilities has not been 
reported.   

Examiners have generally described a mild disability and have 
found at most mild to moderate impairment.

The weight of this evidence is to the effect that there is no 
more than moderate incomplete paralysis of the ulnar nerve.

As to the left lower extremity, the veteran has been found to 
have no less than 3+/5 strength, bulk, and tone in his left 
lower extremity, with most findings of 4/5 or more muscle 
strength.  Furthermore, deep tendon reflexes reading have 
been +3 or more at the time of each VA examination.  In 
addition, sensory examination was normal to pinprick, light 
touch, vibration, and position sense.  Examiners have not 
found the impairment to be more than mild to moderate.  
Absent atrophy, sensory loss, lost reflexes, or constant 
pain; more than moderate incomplete paralysis has not been 
shown.  38 C.F.R. § 4.123.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the veteran's 
disabilities have resulted in no recent periods of 
hospitalization.  The most recent VA examiner found that the 
disabilities caused minimal interference with the veteran's 
work.  Hence the criteria for referral for extraschedular 
consideration have not been met.


ORDER

An evaluation in excess of 20 percent for hemiparesis of the 
left upper extremity is denied.

An evaluation in excess of 20 percent for hemiparesis of the 
left lower extremity is denied.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


